Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00220-CV

                                   IN THE INTEREST OF J.H.L.

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01904
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 24, 2015

DISMISSED FOR LACK OF JURISDICTION

           Because this is an accelerated appeal from an order terminating parental rights, the notice

of appeal should have been filed within twenty days after the judgment was signed. See TEX. R.

APP. P. 26.1(b). Motions for new trial and other specific post-judgment motions will not extend

the time to perfect an accelerated appeal. See TEX. R. APP. P. 28.1(b). In this case, the trial court

signed its Order of Termination on June 20, 2014. Therefore, any notice of appeal was due on

July 10, 2014. Appellant filed her notice of appeal on April 10, 2015. Accordingly, appellant’s

notice of appeal was not timely. Therefore, on April 22, 2015, this court ordered appellant to file

a response presenting a reasonable explanation for failing to file the notice of appeal in a timely

manner. Our order cautioned appellant that if she failed to respond within the time provided, her

appeal would be dismissed. See TEX. R. APP. P. 42.3(a), (c).
                                                                                                  04-15-00220-CV


        On June 5, 2015, appellant’s counsel filed a “Response to Order Dated April 22, 2015 and

Request for Mandamus Relief.” Counsel acknowledges this is an accelerated appeal and that the

final judgment was signed on June 20, 2014. In the response, counsel asserts that language in the

final order stating the “parties have waived any objections to the hearing by an associate judge and

do hereby waive their right to de novo review” is ineffective and unenforceable because appellant

did not intend to waive a de novo hearing. Therefore, according to counsel, a de novo hearing is

still required. 1 However, because the notice of appeal was not timely filed, counsel has not shown

how this court has jurisdiction to hear this appeal. Counsel also asserts the “trial court should be

directed as mandamus relief, to place the matter back on the docket and hear the de novo matter at

a date in the future agreeable to all parties.”

        Because we lack jurisdiction over this appeal, the appeal is dismissed. If counsel wishes

to request mandamus relief, he must do so by filing a petition for writ of mandamus that fully

complies with Texas Rule of Appellate Procedure 52.


                                                          PER CURIAM




1
  On June 20, 2014, appellant’s trial counsel requested a de novo hearing. On March 18, 2015, the trial court denied
the motion on the grounds that it lacked plenary power to entertain the de novo request.

                                                       -2-